Leonard, J.
The defendant agreed to sell and convey to White and Cline a dwelling house and lot of land known as number 26 Eutgers Place, being the same premises conveyed to the defendant by Holler, situated on the corner of Eutgers Place and Clinton street, fronting on Eutgers Place twenty-six feet six inches, being in depth on Clinton street 120 feet, “to and including the stable on the rear of the premises The defendant executed and delivered a deed for the premises, describing it as 120 feet in depth ; but making no mention of the stable. There was a stable on the rear of the premises, built by a former owner, situated partly upon the 120 feet so mentioned, but eleven feet and ten inches of the stable were located on the rear of the lot abutting on the premises so conveyed, which also belonged to the defendant. Both parties acted in the full belief that the 120 feet so con*225veyed, included the stable, and neither party knew that any portion of it was located upon another lot. Neither party-discovered the error until the lapse of several months from the time of the conveyance; but the plaintiffs were in the possession of the stable from the time of the conveyance, in the belief that the whole of it was located on the land so conveyed.
The plaintiff White testified that the defendant said that the stable was on the lot sold. The defendant does not deny this; he, as well as White, having been a witness at the trial; but he testifies that he believed the stable was on the 120 feet; and that he was not aware of the mistake until Mr. White had the lot surveyed ; when it was discovered that the stable encroached on his lot in the rear ; that he never intended to sell any more than the 120 feet. This evidence was not in any manner contradicted. It fully established the fact that both parties acted in the erroneous belief that the whole of the stable was upon the 120 feet of land conveyed.
The judge found that the defendant delivered and the purchasers accepted the deed in the mutual belief that it conveyed the whole of the stable, and the whole of the ground on which it stood. This may be the fact; but it is not inconsistent with the further fact that such belief was a mistaken one. There is not the slightest pretense of fraud or deceit on the part of the defendant. I am entirely satisfied that both parties acted in ignorance of the fact that the stable was not wholly on the 120 feet conveyed, and in the belief that it was wholly on the said lot described in the deed.
The judgment should be reversed, and a new trial directed, with costs to abide the event.
Clerks, J.
When there is any dispute as to the quantity of land conveyed, no doubt, both course and distance must give way to natural or artificial monuments or objects, and *226courses must be varied and distances lengthened or shortened so as to conform to the natural or ascertained objects or bounds called for by the grant. Consequently, if the deed executed by Williams to White & Cline contained the same description as that in the preceding agreement between these parties, and the former commenced an action of ejectment against the latter for the purpose of dispossessing them of the eleven feet and ten inches in excess of the one hundred and twenty feet, the above mentioned principle would apply ; and he would be defeated. But this is an action in effect to reform a deed, on the ground that it does not conform, as to the dimensions of the premises, to the previous agreement between the parties ; which agreement, both alike admit, was erroneous, so far as it gave the idea that the stable was situated on the quantity of land intended to be conveyed. It is not pretended that White & Cline supposed that they were purchasing more than 120 feet of-the premises, in depth; but, because both parties erroneously supposed that the stable was situated on these 120 feet, they demand that the deed should be reformed, so as to conform to this mistake. This is an application for the equitable interposition of the court; but, a court of equity never grants the relief required in this case, except when the mistake is very plain, and operates contrary to the intention of the parties.
It is evident that White never thought that he was buying more than 120 feet of land; indeed long after the execution of the deed, he entered into a negotiation with the defendants purchase the additional eleven feet and ten inches ; the negotiation failed merely because he objected to the price which the defendant asked. In my opinion, instead of being equitable, it would be inequitable to compel the defendant to alter the description in this deed. I concur, therefore, with Mr. Justice Leonard in thinking that the judgment should be reversed.